DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2022 was filed after the mailing date of the NOA on 04/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor Cardona on 03/24/2022.
The application has been amended as follows: 

A.	Amend claims 15 – 19, 22 and 24 to read as follow:
Claim 24, A bone coupling device configured for joining a first bone piece to a second bone piece, the device comprising: 
a first component comprising an inner surface bounding a first cavity and a first stem portion having external threads for insertion into the first bone piece; 
a second component comprising a second stem portion having external threads for insertion into the second bone piece and an axially extending connector extending from the second stem portion and configured to be inserted into the first cavity;
said connector having an outer surface, said outer surface and said inner surface complementarily shaped to inhibit rotation relative to each other when said connector is received in said cavity to engage said first component and said second component;
each of said outer surface and said inner surface comprises a plurality of longitudinally extending substantially flat surfaces spaced circumferentially from each other about an axis of said first component and said second component, such that contact between said outer surface and said inner surface inhibits rotation of said first component and said second component relative to each other 
wherein inner flat surfaces of said plurality of longitudinally extending substantially flat surfaces forming said inner surface extend longitudinally along an entire length of said first cavity configured to receive said connector;
wherein two outer flat surfaces of said plurality of longitudinally extending substantially flat surfaces forming said outer surface bound an axially aligned slot extending through said outer surface and along a longitudinal portion of said two outer flat surfaces to allow elastic deformation of said connector; 
wherein said outer surface comprises at least one locking projection having a larger radial dimension relative to a remainder of said outer surface, said at least one locking projection extending outwardly from at least one of said substantially flat surfaces at least one locking projection comprising an inclined surface configured to allow at least one of said inner flat surfaces of said first component to move along said inclined surface to said larger radial dimension of said at least one locking projection in response to an axial force engaging said first component and said second component to elastically deform said connector and provide a friction fit between said cavity of said first component and said connector of said second component to inhibit a separation of said connector from said cavity; 
wherein said connector comprises a first end opposite said second stem portion toward said first component and a second end closest to said second stem portion, wherein said at least one locking projection is spaced longitudinally from said first end of said connector by a flat surface portion of said at least one of said substantially flat surfaces of said outer surface and said at least one locking projection is spaced longitudinally from said second end by a second flat surface portion of said at least one of said substantially flat surfaces of said outer surface.
Claim 15, The device of claim 24 wherein said slot connects a connector cavity in a radial interior of said connector with an exterior of said connector, said connector being deformable such that said two outer flat surfaces move closer to each other in response to said first component receiving said connector in said cavity and said at least one locking projection contacting said inner surface to provide the frictional fit.  
Claim 16, The device of claim 15 wherein said at least one locking projection comprises a first locking projection and a second locking projection extending outwardly from said outer surface, said first locking projection and said second locking projection located opposite one another about said slot and bounding said slot.
Claim 17, The device of claim 15 wherein said at least one locking projection comprises a first locking projection and a second locking projection extending outwardly from said outer surface, said first locking projection and said second locking projection located on opposite longitudinal substantially flat surfaces bounding said slot. 
Claim 18, The device of claim 15 wherein said at least one locking projection comprises a first locking projection and first locking projection and said second locking projection radially aligned with each other said axis of said first component and said second component. 
Claim 19, The device of claim 17 wherein said first locking projection is located on a first portion of said connector and said second locking projection is located on a second portion of said connector, said slot extends through said connector from a lateral side to a second lateral side, said slot bounded by said first portion of said connector and said second portion of said connector, said connector elastically deformable such that said first portion and  said second portion may deflect toward each other into said slot in response to a force being placed on at least one of said first locking portion or said second locking portion in response to the axial force engaging said first component and said second component to provide a friction fit between said first component and said second component. 
Claim 22, The device of claim 24 wherein said outer surface of said connector and said inner surface of said first component are non-threaded. 
B.	Cancel claims 1, 3, 5 – 14, 20 – 21, 23 and 25.
C.	Allow claims 15 – 19, 22, 24 and 26 – 27.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Weiner et al. (US Pub 2011/0004255 A1) which discloses a related device (as presented in the non-final rejection); except for disclosing the structural correlation of the connector and the inner cavity. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775